658 So. 2d 538 (1995)
Bruce BARNES, Appellant,
v.
STATE of Florida, Appellee.
No. 94-00056.
District Court of Appeal of Florida, Second District.
January 13, 1995.
Stephen M. Martin, Lakeland, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ron Napolitano, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We affirm the judgment and sentences in all respects, but strike the imposition of the "cost/fine" in the amount of $33 because it was not announced at sentencing and there is no statutory authority given for the assessment of such a cost. Sutton v. State, 635 So. 2d 1032 (Fla. 2d DCA 1994). On remand, the state may seek to reimpose these costs consistent with the law expressed in Sutton.
Affirmed as modified and remanded with directions.
RYDER, A.C.J., and ALTENBERND and QUINCE, JJ., concur.